                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                              NO. 7:18-CV-00167-FL


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
                 v.                          )
                                             )
$42, 104.00 IN U. S. CURRENCY                )
$15,650.00 IN U.S. CURRENCY,                 )
                                             )
                      Defendants.            )



                                        DEFAULT


      Upon motion and proper showing by the attorney for the plaintiff, the United

States of America, default is hereby entered against the defendant for having failed to
             \                                                            .
             I

appear, plead, or otherwise defend as provided by Rule 55 of the Federal Rules of Civil

Procedure.

      This the £_ day of hA'-«~O 19.
                                   //    .




                                    p£.~
                                    U. S. District Court
                                    Eastern District of North Carolina
